Case: 1:18-cv-06857 Document #: 5 Filed: 10/18/18 Page 1 of 1 Page|D #:13

C|ientCase|D: 55596 CaseReturnDate: 10/17/13

Affidavit of A PR|VATE |NVEST|GATOR

 

 

UN|TED STATES DlSTRICT COURT, NORTHERN DISTRlG'T OF ILL.|NOlS

Case Number18_C\/~6857

|,JOHN J PENNELL

F|RST DULY SWORN ON OATH STATES THAT | A|Vl OVER 18 YEARS OF AGE AND NOT A PARTY TO TH|S SU|T AND |S
A REG|STERED AGENT OF THE |LL|NO|S DEPARTMENT OF PROFESS|ONAL REGULAT|ON PR|VATE DETECT|VE
AGENCY ACT L|CENSE NU|VIBER #117.001633

CORPORATE SERVlCE

 

THAT l SERVED THE W|TH|N SUMMONS & CO|V|PLA|NT

ON THE W|TH|N NA|V|ED DEFENDANT EQU|FAX |NFORNIAT|ON SERV|CES, LLC.
PERSON SERVED TYLER FUCHS, AUTHOR|ZED AGENT

BY LEAV|NG A COPY OF EACH W|TH THE SA|D DEFENDANT ON10/18/18

That the sex, race and approximate age of the Whom | left the SUNlN|ONS & CO|V|PLA|NT
are as follow:

Sex l\/IALE Race WHlTE Age 23 Height 6'0" Bui|d TH|N Hair BLN

LOCAT'ON OF SERV'CE 801 ADLA| STEVENSON DR.
SPR|NGF|ELD, |L, 62703

Date Of Service 10/18/18 Time of Service 10:18 AM

    

JOHN J PENNELL

A PR|VATE lNVESTlGATOR
PRlVATE DETECTIVE # 115.002074

10/18/2018

Under penalties of perjury as provided by law pursuant to Section 1 109 of the Code of Civi| Procedure the undersig§ 1
certifies that the statement are true and correct except as to matters therein stated to be on informa n and belief an uc
matters the undersigned certifies as aforesaid that he/she verin believes same to be tr g \

     

 

